Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 8 and 12-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuepper (U.S. 6,103,125) in view of Wilson et al. (U.S. 10,954,141), hereinafter “Wilson”.

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.


    PNG
    media_image1.png
    555
    846
    media_image1.png
    Greyscale

Kuepper teaches all the limitations of claim 1 including a source liquid supply (cold water service line), a purified liquid feed line to a consumer (lower right side arrow), and a liquid purification unit communicating therebetween.  The liquid purification unit comprises 
a liquid-liquid type container comprising a body having a resilient bladder 600 positioned therein to form a displacement cavity in fluid communication with the source liquid supply and a cavity for purified liquid;
an reverse osmosis water purification unit 3 and a drainage line 36 fluidly communicating therewith (which can be connected to the displacement cavity or a hot water supply line or to drain, see the paragraph spanning cols. 8 and 9); 
a liquid flow control system including 
a source liquid distribution section;
a source liquid feed section comprising an inlet in fluid communication with the source liquid distribution section (connecting with the second line of the 
a purified liquid feed section including an inlet communicating with the purification unit 3 and a first outlet communicating with the purified liquid line to the consumer and a second outlet communicating with the purified liquid storage cavity of the body 1 to exceed the pressure maintained in the displacement cavity because of the booster pump 2 [as in claim 1].  

Keupper doesn’t specify his source liquid distribution section to include a contra-flow liquid movement arrangement.  However, such is taught by Wilson.

    PNG
    media_image2.png
    374
    620
    media_image2.png
    Greyscale
 
Wilson teaches a source liquid distribution section having a contra-flow liquid movement arrangement including a source liquid recirculation line (30) connected at one end with the displacement cavity (of 24) for source liquid of the container and on the other end (at 31) with the source liquid supply (8) and the source liquid feed section (to the right of 31) [as in claim 1].  

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the source liquid distribution section of Wilson in the invention of Kuepper, since Wilson teaches the benefit of efficiently saving water (col. 5, line 35-37).

Both Kuepper and Wilson teach bladder of resilient material but doesn’t specify that the bladder is made of polymer material.  However, flexible bladders are well known in the art to be made of rubber or another polymeric material and would have been within ordinary skill [as in claim 6].  


Kuepper also teaches the drainage liquid recirculation line 36 connected to the displacement cavity [as in claim 8] and a source liquid concentration level adjustment means (the flow regulator 4) in the drainage line 36 [as in claims 12-13].  

As for claims 14-15 Kuepper also teaches a control switch 8 that will turn off the pump when pressure in the purified storage compartment is too high (col. 6, lines 21-43).


Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuepper, as modified above, in further view of  RU 22434 U1.  RU teaches a purification means 5 in a .  

Claims 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuepper, as modified above, in further view of  RU 22434 U1 as applied above and in further view of RU 2331586 C2, hereinafter ‘586.  ‘586 teaches a flushing system for a filter (page 4, lines 376-44 and the figure) [as in claim 10].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the flushing means of ‘586 in the invention of the modified Kuepper since ‘586 teaches the benefit of removing contaminants from a filter to preventing clogging.  As for claim 11, RU 22434 teaches a shut off valve 14.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the valve 14 of RU 22434 in the invention of Kuepper since RU 22434 teaches adjusting the amount recirculation of concentrate.

Claim 7 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kuepper, as modified above, in further view of RU 2484884 C1, hereinafter ‘884.  ‘884 teaches a device for dispensing mineral concentrate that can be placed in a produce water storage container 5.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to  have the dispensing device of ‘884 in the invention of the modified Kuepper since ‘884 teaches the benefit of re-adding beneficial minerals to drinking water that were removed in a filtering process.       

Claims 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kuepper, as modified above, in further view of Bray (U.S. 15/498,022).  As for claims 16-17, Bray teaches a reduction valve 58 as part of his source liquid distribution section.  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the pressure reducing valve of Bray in the source liquid distribution section of the modified Kuepper, since such would prevent surges in the service line from affecting the system.   


Response to Arguments
Applicant's arguments filed 06-14-2021 have been fully considered but they are not persuasive. As explained above, the contra-flow liquid movement arrangement argued is found in Wilson—which has been applied since Applicant has not perfected his priority claim by filing English Translations.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERRY K CECIL/Primary Examiner, Art Unit 1778